                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 1 of 6




 1                                                                     The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                             AT TACOMA
10
      LYDIA WORK and DONALD WORK,
11                                                           No. 3:20-cv-5719-BHS
                                   Plaintiffs,
12                                                           JOINT STATUS REPORT AND
                v.                                           DISCOVERY PLAN
13
      CRESTBROOK INSURANCE COMPANY,
14
                                   Defendant.
15

16              The parties, through undersigned counsel, participated in the conference required by Fed.

17    R. Civ. P. 26(f), Local Civil Rule 26(f), and the Court’s Order Regarding Initial Disclosures,

18    Joint Status Report, and Early Settlement. The parties hereby jointly submit the following:

19                              JOINT STATUS REPORT AND DISCOVERY PLAN

20              1.         Statement of Nature and Complexity of the Case. This is an insurance coverage

21    lawsuit stemming from a claim plaintiffs Lydia and Donald Work (collectively, “Plaintiffs” or

22    “Work”) submitted for damage to their residence located in Kalama, Washington, under a

23    property insurance policies issued to Plaintiffs by defendant Crestbrook Insurance Company

24    (“Defendant” or “Crestbrook”). Crestbrook determined its coverage obligation was limited by

25    the terms of the insurance policies. Plaintiffs dispute Crestbrook’s reliance on the policy

26    limitations and assert it underpaid their insurance claim.          Plaintiffs seek damages from
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 1                       FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                           P.O. Box 13098
     2791901 / 1773.0017                                                        Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 2 of 6




 1    Crestbrook for breach of contract, tortious bad faith, and violation of the Consumer Protection
 2    Act and the Insurance Fair Conduct Act. Crestbrook denies liability for any of Plaintiffs’ claims.
 3    The parties agree this is not a complicated case within the context of Fed. R. Civ. P. 16(c)(2)(L).
 4              2.         Deadline for Joinder of Additional Parties. The parties agree a reasonable
 5    deadline for joining additional parties is on or before December 7, 2020.
 6              3.         Assignment to United States Magistrate Judge. The parties do not consent to
 7    submission of the case to a United States Magistrate Judge.
 8        4. Proposed Discovery Plan (Fed. R. Civ. P. 26(f)(3))
 9               (A) Initial Disclosures. The parties agree to abide by the Court’s Order to exchange
10                         Initial Disclosures on or before October 26, 2020. [Dkt. 4]
11               (B) Discovery to be Conducted. The parties anticipate they will exchange written
12                         discovery and take depositions of fact and expert witnesses. Plaintiffs anticipate
13                         they will pursue discovery regarding all topics relevant to their claims and the basis
14                         of the defenses asserted by Crestbrook. Crestbrook anticipates pursuing discovery
15                         on all topics relevant to Plaintiffs’ claims and claimed damages. The parties do not
16                         anticipate the need to conduct discovery in phases. The parties agree discovery can
17                         be completed by July 2, 2021. They also propose the following timeline for
18                         discovery: (1) Expert Disclosures, if any, shall be exchanged by April 2, 2021; and
19                         (2) Rebuttal Expert Disclosures, if any, shall be exchanged by May 7, 2021.
20               (C) Electronically Stored Information. The parties agree to exchange electronically
21                         stored information as appropriate, and to produce any such unprivileged
22                         information as it is maintained in the ordinary course of business. The parties do
23                         not anticipate any issues or complications regarding electronically stored
24                         information. If any such issues arise, the parties will meet and confer regarding
25                         whether to adopt the Model Protocol for Discovery of Electronically Stored
26                         Information in Civil Litigation (the “Model Protocol”). At this time, the parties do
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 2                             FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                                  P.O. Box 13098
     2791901 / 1773.0017                                                               Portland, Oregon 97213
                                                                                       Telephone: 503.206.5824
                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 3 of 6




 1                         not adopt the Model Protocol.
 2               (D) Privilege Issues. The parties anticipate there may be discovery issues relating to
 3                         certain potentially privileged materials, including materials that may be protected
 4                         from disclosures under the attorney-client privilege and the attorney work product
 5                         doctrine. The parties anticipate working together to resolve these issues and
 6                         seeking Court intervention only when necessary. The parties further agree that
 7                         inadvertent disclosures shall be addressed in accordance with Fed. R. Civ. O.
 8                         26(b)(5)(3) and Fed. R. Evid. 502(b).
 9               (E) Proposed Limitations on Discovery.                 The parties agree the presumptive
10                         limitations on discovery under the Federal Rules of Civil Procedure and the Local
11                         Civil Rules should not be altered at this time. The parties agree this representation
12                         is without prejudice to the right of any parties to later seek relief from those
13                         limitations.
14               (F)       Discovery Related Orders. The parties do not currently anticipate the need for
15                         any discovery related orders.
16        5. The Parties’ Views, Proposals, and Agreements (Local Civil Rule 26(f)(1))
17               (A) Prompt Case Resolution. The parties have conferred regarding possible early
18                         resolution of the case, including resolving the case without the need for extensive
19                         formal discovery, motion practice, or trial. Plaintiffs have provided Crestbrook
20                         with a settlement demand and Crestbrook is presently consider its response to that
21                         demand.
22               (B) Alternative Dispute Resolution. The parties anticipate they may engage in
23                         mediation if the parties’ private settlement discussions are unsuccessful.
24               (C) Related Cases. None.
25               (D) Discovery Management. The parties intend to efficiently manage discovery
26                         within the limitations set forth in the Federal Rules of Civil Procedure and Local
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 3                            FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                                 P.O. Box 13098
     2791901 / 1773.0017                                                              Portland, Oregon 97213
                                                                                      Telephone: 503.206.5824
                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 4 of 6




 1                         Civil Rules. The parties do not anticipate any issues regarding disclosure or
 2                         discovery of electronically stored information.
 3               (E) Anticipated Discovery Sought. The parties anticipate they will exchange written
 4                         discovery and take depositions of fact and expert witnesses. Plaintiffs anticipate
 5                         they will pursue discovery regarding all topics relevant to its claims and the basis
 6                         of the defenses asserted by Crestbrook. Crestbrook anticipates pursuing discovery
 7                         on all topics relevant to Plaintiffs’ claims and damages.
 8               (F)       Phasing Motions. The parties do not believe it is necessary for the Court to
 9                         establish phasing of the parties’ motions. The parties do agree to work together
10                         with regard to scheduling motions in a manner that takes into account the efficiency
11                         of resolving the issues in the case.
12               (G) Preservation of Discoverable Information. The parties have taken reasonable
13                         steps to preserve discoverable information.
14               (H) Privilege Issues. As noted above, the parties anticipate there may be privilege
15                         issues surrounding the attorney-client privilege and work product doctrine. The
16                         parties are committed to working together to resolve any such issues as they arise
17                         and, if not resolved privately, working together to present the issues to the Court.
18                         In the event of an inadvertent production of materials subject to a claim of privilege
19                         or work product protection, the parties agree to comply with Fed. R. Civ. P.
20                         26(b)(5)(B) and Fed. R. Evid. 502(b).
21               (I)       Model Protocol for Discovery of ESI. The parties do not currently anticipate any
22                         issues regarding exchange of electronically stored information. If such an issue
23                         arises, the parties agree to meet and confer regarding whether to adopt the Model
24                         Protocol. At this time, the parties do not adopt the Model Protocol.
25               (J)       Alternatives to Model Protocol. The parties do not anticipate any issues regarding
26                         disclosure or discovery of electronically stored information and, therefore, do not
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 4                             FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                                  P.O. Box 13098
     2791901 / 1773.0017                                                               Portland, Oregon 97213
                                                                                       Telephone: 503.206.5824
                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 5 of 6




 1                         anticipate the need to adopt alternatives to the Model Protocol.
 2              6.         Discovery Completion. The parties have conferred and believe discovery can be
 3    completed by July 2, 2021.
 4              7.         Bifurcation. The parties do not believe this case should be bifurcated.
 5              8.         Pretrial Statements and Pretrial Orders. The parties agree the case is an
 6    appropriate case for pre-trial statements and a pre-trial order.
 7              9.         Individualized Trial Program. The parties do not believe this case should be
 8    submitted to the Individualized Trial Program.
 9              10.        Suggestions for Shortening or Simplifying Case.              The parties have no
10    suggestions at this time for nay orders or other formal methods of shortening or simplifying the
11    case. The parties are prepared to made good faith efforts to assess whether certain issues should
12    be resolved on early motions following some discovery. The parties agree that scheduling Fed.
13    R. Evid. 104 hearings and motions, if applicable, will shorten and simplify the trial.
14              11.        Date Ready for Trial. The parties anticipate the case will be for trial on September
15    14, 2021.
16              12.        Jury or Non-Jury Trial. Plaintiffs have demanded a jury trial.
17              13.        Length of Trial. The parties anticipate trial in this matter will take 3-4 days.
18              14.        Trial Counsel. Below is the contact information for trial counsel for the parties:
19              Plaintiffs Lydia and Donald Work: Nick Thede and Kyle Sturm, Foreman Sturm & Thede
20    LLP, P.O. Box 13098, Portland, Oregon 97213, t: 503.206.5824.
21              Defendant Crestbrook Insurance Company: Stephanie Andersen and Paul S. Smith,
22    Forsberg & Umlauf P.S., 901 Fifth Avenue, Suite 1400, Seattle, Washington 98164, t:
23    206.689.8500.
24              15.        Trial Date Complications.
25              Counsel for Plaintiffs has the Following Trial Conflicts:
26              None.
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 5                             FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                                 P.O. Box 13098
     2791901 / 1773.0017                                                              Portland, Oregon 97213
                                                                                      Telephone: 503.206.5824
                 Case 3:20-cv-05719-BHS Document 13 Filed 10/20/20 Page 6 of 6




 1              Counsel for Defendant has the Following Trial Conflicts:
 2              None.
 3              16.        Service on Defendant. All defendants have been served.
 4              17.        Scheduling Conference.     The parties agree a scheduling conference is not
 5    necessary prior to entry of a scheduling order.
 6              18.        Corporate Disclosure Statements (Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1).
 7    Crestbrook filed its Corporate Disclosure Statement with the Court on August 19, 2020 [Dkt. 9].
 8    Plaintiffs are not under an obligation to file a Corporate Disclosure Statement.
 9              DATED this 20th day of October, 2020.
10                                                            FOREMAN STURM & THEDE, LLP
11
                                                              By:       /s/ Nicholas A. Thede
12                                                                  Nicholas A. Thede, WSBA No. 43765
                                                                    Kyle A. Sturm, pro hac vice pending
13                                                                  P.O. Box 13098
                                                                    Portland, Oregon 97213
14                                                                  T: 503.206-5824
                                                                    E-mail: nick.thede@foremansturm.com
15                                                                  E-mail: kyle.sturm@foremansturm.com
16
                                                              FORSBERG & UMLAUF, P.S.
17

18                                                            By:       /s/ Paul Smith
                                                                    Stephanie Anderson, WSBA No. 22250
19                                                                  Paul S. Smith, WSBA No. 28099
                                                                    901 Fifth Avenue, Suite 1400
20                                                                  Seattle, Washington 98164
                                                                    T: 206.689.8500
21                                                                  E-mail: sanderson@foum.law
                                                                    E-mail: psmith@foum.law
22

23

24

25

26
     JOINT STATUS REPORT AND DISCOVERY PLAN – Page 6                         FOREMAN STURM & THEDE, LLP
     No. 3:20-cv-5719-BHS                                                             P.O. Box 13098
     2791901 / 1773.0017                                                          Portland, Oregon 97213
                                                                                  Telephone: 503.206.5824
